Citation Nr: 0009883	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.  The record contains no evidence that the 
veteran received awards or decorations indicative of exposure 
to combat.  His military occupational specialty was stock 
clerk.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The matter was previously before the Board in April 1991.  At 
that time the Board found that no new evidence had been 
submitted in support of a claim for entitlement to a 
psychiatric disorder, to include PTSD, and the appeal was 
denied.  The veteran subsequently appealed to the United 
States Court of Appeals for Veteran's Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter referred to as "the Court").  In February 
1992 the case was dismissed for failure to prosecute the 
appeal and to comply with the rules of the Court.  
Subsequently, the veteran requested that his claim be 
reopened.  By rating action of January 1996, service 
connection was denied for an acquired psychiatric condition 
diagnosed as schizophrenia, paranoid type, with claimed PTSD.  
In March 1997, service connection was denied for post-
traumatic stress disorder.  

The record shows that the veteran has also claimed 
entitlement to service connection for peripheral neuropathy 
secondary to Agent Orange exposure.  In June 1998 the RO 
denied the claim and the veteran subsequently filed a timely 
Notice of Disagreement (NOD).  The RO issued a Statement of 
the Case (SOC) in September 1998 and a Supplemental Statement 
of the Case (SSOC) in June 1999.  The veteran has not filed a 
VA Form 9 Substantive Appeal as to this issue and it is 
therefore not before the Board on this appeal.

In July 1999 the Committee on Waivers and Compromises granted 
a partial waiver of recovery of overpayment of nonservice-
connected pension benefits.  The veteran has not filed an NOD 
with regard to this matter and it is not before the Board on 
this appeal.  

Pursuant to the veteran's request, a video hearing was 
scheduled before a member of the Board in February 2000.  The 
veteran failed to report, and there is nothing in the record 
indicating that the veteran was not provided with proper 
notice of this hearing or that he had requested a 
postponement.  As such, the Board will consider the veteran's 
claim based on the current evidence of record, as allowed by 
applicable VA regulation.  See 38 C.F.R. § 20.704(d) (1999).


FINDINGS OF FACT

1. In April 1991 the Board denied service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder; in January 1996 the RO denied entitlement to 
service connection for an acquired psychiatric condition 
diagnosed as schizophrenia, paranoid type, with claimed PTSD; 
the veteran was properly notified of that determination, and 
no appeal was taken therefrom.

2. The evidence submitted since the January 1996 rating 
decision includes a patient statement from a private health 
care provider which indicates a diagnosis of, and treatment 
for, PTSD.  This evidence must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
PTSD.

3. The record contains no competent evidence showing that the 
veteran has PTSD which is causally related to any incident of 
service.


CONCLUSIONS OF LAW

1. Evidence submitted since the January 1996 rating decision 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for a PTSD is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection of PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pertinent Law and Regulations

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet. App. 563, 566 (1993).  The Court has 
reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc);  see also Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).

Analysis

The veteran filed his original application for entitlement to 
service connection for a mental disorder in August 1987.  He 
first contended that his mental disorder was secondary to 
drug use during service, but later claimed that it was due to 
Agent Orange exposure.  The RO denied his claim in May 1988 
and the veteran has attempted to reopen it on numerous 
occasions.  The Board notes that over the years the veteran 
has contended different etiologies for his claimed PTSD.  
Despite these changes, the veteran's claims are not a new 
claims, but attempts to reopen his previously denied claim 
for which new and material evidence is necessary.  Ashford. 
v. Brown, 10 Vet. App. 120 (1997).

This issue was before the Board in April 1991.  At that time 
the Board found that no new evidence had been submitted in 
support of a claim for entitlement to a psychiatric disorder, 
to include PTSD, and the appeal was denied.

Subsequently, the veteran requested that his claim be 
reopened.  In January 1996 the RO denied service connection 
for an acquired psychiatric condition diagnosed as 
schizophrenia, paranoid type, with claimed PTSD, as a result 
of exposure to herbicides.  The veteran did not appeal that 
decision and it therefore became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1995 and 
1999).

In determining the finality of the January 1996 decision the 
Board notes that the veteran wrote a letter to the RO in May 
1996 stating that he had not received a copy of the rating 
decision.  The record indicates that the rating decision was 
resent in July 1996.  In January 1997 the veteran submitted a 
VA form 21-4138 in which he stated that he wished to "amend 
his claim" to include service connection for PTSD.  Although 
the 21-4138 was filed within one year of the date of mailing 
of the rating decision, the January 1997 21-4138 did not 
constitute an NOD as it contained no language expressing 
dissatisfaction or disagreement with the adjudicative action 
of the agency of original jurisdiction, or a desire to 
contest the result.  38 C.F.R. § 20.201, 20-302 (1999).  

In this case, the evidence added to the record since the 
January 1996 denial includes a January 1998 bill from a 
private provider for psychotherapeutic treatment for PTSD.  
This information bears directly and substantially upon 
specific matters under consideration.  The Board finds that 
this information is "new" since it was not available for 
review in January 1996, and is "material" since it bears 
directly on matters which were the bases of the prior denial 
of service connection.  The Court has held that the 
credibility of evidence must be presumed for the purpose of 
deciding whether it is new and material.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Therefore, as the Board finds 
evidence added to the record is "new and material" to the 
veteran's claim, the claim is reopened.  See 38 C.F.R. 
§ 3.156 (1999).

In light of the finding above, the Board must determine 
whether a well-grounded claim has been submitted and, if so, 
whether VA has met its duty to assist in the development of 
the claim prior to a de novo review on the merits of the 
claim.  See Elkins, 12 Vet. App. at 218-219; Winters 12 Vet. 
App. at 206-207.


Well-groundedness

Pertinent Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Post-traumatic stress disorder. Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999)

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

For PTSD claims, in addition to a diagnosis of PTSD and lay 
statements of an inservice stressor, there must be medical 
evidence of a nexus between service and the current PTSD 
disability for the claim to be well grounded.  See Cohen, 
10 Vet. App. at 136-137.  


Background

The veteran's service medical records are not in the claims 
file.  The record indicates that the original claims file was 
missing and never found.  The RO attempted to rebuild the 
file in September 1983.  As previously indicated the veteran 
has submitted numerous statements in support of his claim 
alleging alternative stressors which caused the claimed PTSD.  
In a June 1987 statement the veteran alleged generally that 
service in Vietnam led to PTSD and heroin addiction.  In 
March 1988 he contended that his mental illness started when 
he was on drugs in Vietnam.  In April 1988 the veteran 
contended that exposure to Agent Orange caused 
psychobehavioral disorders.  

The veteran first specifically claimed PTSD in March 1989.  
Attached to his Application for Compensation or Pension was a 
statement describing alleged stressors.  The veteran stated 
that while serving in Vietnam, he encountered a dead, 
disfigured enemy soldier.  He also stated that he saw friends 
killed and had to put the bodies in plastic bags.  In a 
December 1993 statement in support of his claim the veteran 
contends that he was shot in the neck during combat with the 
enemy in 1970.  

Other pertinent evidence of record consists of a partial 
collection of the veteran's service personnel records, the 
records of the Texas Departments of Correction and Criminal 
Justice, various health care providers within penal 
institutions, lay statements of family members who observed 
the veteran's behavior after his return from Vietnam, a 
completed questionnaire regarding the veteran's experiences 
in Vietnam, and decisions on appeal from a Special Master on 
Appeals of the Agent Orange Administration.  Much of the 
evidence was submitted more than once.

The Board notes that none of the records until the 1998 bill 
for private health care contain a professional diagnosis of 
PTSD.  The Board notes that during his incarceration the 
veteran underwent extensive treatment.  Among the evidence 
are records of the Texas Rehabilitation Commission from June 
1984 which included a history and interview of the veteran 
and the administration of several tests: the Weschler Adult 
Intelligence Scale: Form R; the Wide Range Achievement test; 
Minnesota Multiphasic Personality Inventory; Draw-a-person; 
and Rorschach tests.  The relevant diagnoses were Axis I: 
schizophrenia, paranoid, subchronic; Axis II: passive 
aggressive personality disorder and dependent personality 
disorder.  There is no diagnosis of PTSD  history of exposure 
to stressors in Vietnam.

Also of record are inpatient treatment records from the 
Houston, Texas VAMC dated from July 1984 to December 1996.  
Psychiatric clinic notes included therein are negative for 
diagnosis of PTSD.

Also submitted are voluminous records from the Texas 
Department of Criminal Justice and the Texas Department of 
Corrections from June 1986 to January 1996.  They include 
some duplicative documents.  The records show that the 
veteran was diagnosed with and treated for paranoid 
schizophrenia, polysubstance abuse and a personality disorder 
while he was incarcerated.  The records are negative for PTSD 
or the notation of exposure to stressors during service.  

A physician's certification of disability for qualification 
for a guaranteed student loan and a record from the Harris 
County Department of Social Services, dated in October and 
November 1996 respectively are also of record.  Both provide 
diagnoses of psychosis, not otherwise specified, rule out 
chronic schizophrenia.  

As discussed above, there is also a bill from a private 
healthcare provider dated in January 1998 for 1 hour of 
psychotherapy for PTSD.

Analysis

The Board finds that competent medical evidence has not been 
submitted which demonstrates that the veteran currently has 
PTSD which is related to service.  The Board notes that the 
veteran has been extensively treated over the years for 
mental disabilities, yet none of the records, other than the 
January 1998 bill, indicate a diagnosis of PTSD.  The Board 
notes that the bill does not reflect the etiology of the 
veteran's PTSD.  The only evidence of a nexus between PTSD, 
undiagnosed until 1998, and service, is the veteran's own 
opinion.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494; 
see also Cohen, 10 Vet. App. at 136-137.

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for PTSD, on a ground different from that of the RO, the 
veteran has not been prejudiced by the decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board notes that the 
veteran has been informed of the elements required for a 
well-grounded claim and he has argued for service connection 
in his original application for VA benefits and throughout 
the course of this appeal.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for PTSD, the 
appeal is reopened.

A well-grounded claim not having been submitted, entitlement 
to service connection for PTSD is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

